 THE HERTNER ELECTRIC COMPANY567,only appropriate unit, and that, as the Petitioner's limited unit coversonly one Employers Group member, it is therefore inappropriate:From 1932 to the formal incorporation of the Employer Groupin 1946, its members, through a committee, negotiated with the Inter-venor the terms of separate but identical contracts covering inside andoutside employees, respectively, of all members, including the Em-ployer.These contracts, so negotiated, have uniformly been ratifiedby the membership and separately signed by the individualmembers.Since1946 the members have continued this group bargaining pro-cedure through the medium of the formally incorporated EmployersGroup.2On the basis of this. 20-year history of collective bargaining for allinside employees between the Intervenor and members of the Em-ployers Group, including the Employer, we find that a unit confinedonly to the truck drivers and warehousemen of the Employer is toolimited in scope to constitute an appropriateunit3,For thisreason,we shall dismissthe petition.OrderIT IS HEREBY ORDERED that the petition in the instant case be, and thesame hereby is, dismissed.2An exception to this otherwiseuniform bargainingpattern isnoted withrespect toPittsburgh Plate GlassCompany, one of the EmployersGroup members,which, althoughit has contracted for inside employees in the same manner asthe othermembers,, currentlycontractswith the Petitionerrespectingdrivers.This varianceappears to be due to thefact thatthe operations of this member are on a larger scale and more diversified thanthose of the other employer members.Cf.FurnitureEmployers'Council of SouthernCalifornia,Inc., and Member Employers,96 NLRB 1002.8Bryant'sMarina, Inc., et at.,92NLRB 718, 720;Whiz Fish Products Company,94NLRB 1303;Al Lerman Motors, Inc.,98 NLRB 724.THE HERTNER ELECTRIC COMPANYandINTERNATIONAL UNION OFELECTRICAL,RADIO & MACHINEWORKERS, CIO,PETITIONER.CaseNo. 8-RC-1608. June 9, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before Charles A. Fleming,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board 1 finds :i Pursuant to the provisions of Section 3 (h) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Styles and Peterson].99 NLRB No. 85. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Employer is engaged in commerce within the meaning ofthe'Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of the employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.The United Electrical, Radio & Machine Workers of America,Local 735, herein called the Intervenor, and the Employer urge theircurrent contract as a bar to this proceeding.2The contract executedAugust 23, 1951, covers the Employer's employees employed at theirCleveland, Ohio, plant, hereinafter referred to as plant 1.This pro-ceeding is limited to the employees employed at the Employer's Bed-ford, Ohio, plant, hereinafter referred to as plant 2.Occupancy ofthis plant occurred in September of 1951 and full operations com-menced in November 1951, when a full employee complement washired.As the Intervenor's contract was made before the inceptionof the operations of plant 2, we find that it is not a bar to thisproceeding.34.The Petitioner seeks a unit of all employees employed at the Bed-ford,Ohio, plant (No. 2), excluding supervisors, time-study men,salaried and general office employees, guards, and professional em-ployees as defined in the Act. The parties are in agreement as to thecomposition of the unit, but disagree as to the appropriateness of asingle or multiplant unit, the Intervenor and Employer contendingthat only a unit composed of plants 1 and 2 employees is appropriate.Plant 1, which has been operating since 1926, manufactures largemotors, generators, and motor generators.Plant 2, which is locatedabout 20 miles from plant 1, produces small subfractional motors, andfor this reason, as opposed to plant 1, it operates on a production basisusing less highly skilled workmen.The plant superintendent, who is in charge of plant 2, is responsiblefor all the operations of that plant.He has the authority to hire anddischarge plant 2 personnel.Employees at plant 2 are recruited fromthe immediate local area.All necessary materials are shipped directlyto plant 2, and its finished products are shipped directly to customers.There is no interchange of employees between the two plants.Eachplant maintains its own seniority lists, the job classifications beingdifferent and noninterchangeable because of the dissimilar activities8 Since for the reasons stated hereinafter,we find no contract bar, we find it unnecessaryto pass upon the petitioner's contentions that the contract is illegal because of an allegedpreferenial hiring clause or that a schism exists.3Sinclair Refining Company,92 NLRB 643. THE HERTNER ELECTRIC COMPANY569carried on at each plant.The wage rate set forth in the Intervenor'scontract does not apply to plant 2. The employees in plant 1 havebeen represented by the Intervenor since 1941.The Intervenor hadorganized a temporary shop committee at plant 2 sometime in Januaryof 1952 which met with the Employer to negotiate a permanent wagescale for plant 2.The two shop committees are separately elected ineach plant and meet separately with the Employer. Negotiations haveceased pending this proceeding.Both plants are under the general operational supervision of aproduction managed who has offices in plant 1, and all accounting,payrolls, purchasing, advertising, production scheduling, and laborrelations policies are controlled by management officials who maintaintheir offices in plant 1.While some factors present in this case indicate the appropriatenessof a two-plant unit, they are not so compelling as to require our holdingthat no other unit is appropriate.The Board normally permits newemployees at a new plant to have a voice in the determination as to .whether or not they shall be separately represented apart from em-ployees at other plants of the Employer .4We believe, therefore, uponthe record in this case, including the geographical separation betweenthe two plants, the lack of personnel interchange, and the fact thatthere is virtually no history of bargaining on a multiplant basis, thatthe proposed bargaining unit of employees at the Bedford, Ohio, plant,may also be appropriate, depending upon the results of the electionhereinafter directed.Accordingly, we shall direct an election in thefollowing voting group : All employees employed at the Bedford,Ohio, plant, excluding time-study men, salaried and general officeemployees, professional employees, guards, and supervisors as definedin the Act. If a majority vote for the Petitioner they will be taken tohave indicated their desire to constitute a separate appropriate unit,and the Regional Director conducting the election directed herein isinstructed to issue a certification of representatives to the Petitionerfor that unit as described in the voting group, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. In the event the majority vote for the Intervenor, theywill be taken to have indicated their desire to become part of the unitat the Employer's Cleveland, Ohio, operations now represented bythe Intervenor, and the Regional Director will certify the results ofthe election.[Text of Direction of Election omitted from publication in thisvolume.]SeeSouthwest Truck BodyCo., 93 NLRB 1341.